Citation Nr: 1638793	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-48 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to March 1995. 
These matters are on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In his December 2010 substantive appeal, the Veteran requested a videoconference hearing before the Board.  A hearing was scheduled for September 2013.  However, he failed to appear for the scheduled hearing.  

In December 2013, he requested that the videoconference hearing be rescheduled and he explained that in September 2013 he was working overseas and was not informed of the hearing until December 2013.  The Acting Veterans Law Judge scheduled to conduct the hearing found good cause for the Veteran's failure to report and has granted the motion to reschedule the hearing.

Pursuant to the Veteran's request, in May 2014, this case was remanded to the RO so that a hearing could be scheduled.  A videoconference hearing was scheduled for February 2016.  However, in February 2016, prior to the hearing, the Veteran indicated that he was unable to attend due to his deployment in Kuwait for work and again requested that his hearing be rescheduled.

Subsequent to the Veteran's request, in August 2016 the Veteran's representative submitted a Post-Remand Brief, which incorrectly states that the Board remanded the claims for additional development.  In addition, the representative did not address the Veteran's recent request to reschedule his hearing and there is no indication that he has withdrawn his hearing request. 
The Board again finds that the Veteran has demonstrated good cause as to his inability to attend the previously scheduled hearing, and that the hearing should be rescheduled.  38 C.F.R. § 20.704 (d) (2015).

However, it is important for the Veteran to understand that this is his second request for VA to reschedule his hearing and accommodate his work schedule.  The Veteran must make every effort to attend the next hearing scheduled.  

A further request, in light of the number of Veteran waiting for a hearing, is unlikely to be granted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Video Conference hearing before a Veterans Law Judge regarding the claims for service connection for hypertension and a compensable rating for a service-connected bilateral hearing loss disability.  The RO should notify the appellant and his representative of the date, time and place of the hearing, and should associate with the claims files a copy of the written notice issued to the Veteran about the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the hearing, then in accordance with appellate procedures, the claims files should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




